Gould, Associate Justice.
1. The transcript of the proceedings and decree of the chancery court of Tennessee was properly admitted in evidence, not as a muniment of title to land in Texas, but as showing the nature and terms of the trust attaching to the funds transferred by order of said court to the trustee appointed by the district court of Lamar county to receive them, and attaching also to the land in which said funds were invested by said trustee.
2. The trustee Maxey held the title to the land in which said funds were invested in trust to apply the income to the use and benefit of the cestui que trust, Campbell. The land not to be subject to the debts of said Campbell, and Campbell had no interest therein subject to execution. Nichols, Assignee, v. Eaton, 1 Otto, 727, and cases there cited; Gamble v. Dabney, 20 Tex., 76.
3. The appellants were chargeable with notice of the trust. Having levied on what was at most an equitable interest, with notice that the legal title was held by Maxey, they acquired, by virtue of the registration laws, no better title than Campbell had.
The judgment is affirmed.
Affirmed.
[Opinion delivered April 10, 1880.]